Name: 91/143/EEC: Commission Decision of 31 January 1991 amending Decision 86/194/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from Argentina
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1991-03-19

 Avis juridique important|31991D014391/143/EEC: Commission Decision of 31 January 1991 amending Decision 86/194/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from Argentina Official Journal L 072 , 19/03/1991 P. 0033 - 0044COMMISSION DECISION of 31 January 1991 amending Decision 86/194/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from Argentina (91/143/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat or meat products from third countries (1), as last amended by Directive 90/425/EEC (2), and in particular Article 16 thereof; Whereas the requirements as regards animal health conditions and veterinary certification for imports of fresh meat from Argentina are laid down in Commission Decision 86/194/EEC (3), as last amended by Decision 87/455/EEC (4), with particular reference to the situation of foot-and-mouth disease obtaining in Argentina at that time; Wheras during the last Community on-the-spot inspection in July 1990 there appeared to be some deterioration in the general situation with regard to the control of foot-and-mouth disease in Argentina; whereas in the light of subsequent information received by the Commission the position would appear to have deteriorated further; Whereas if this situation persists it is liable to create a hazard for Community livestock; Whereas it is therefore appropriate to adopt further protection measures to avert such a hazard; Whereas offal is considered to carry a higher risk of introducing the foot-and-mouth disease virus than is the case with carcase meat; whereas, therefore, the import of certain classes of offal should be restricted; Whereas, however, it is reasonable to allow meat certified before the date this Decision applies to be imported into the Community until 28 February 1991; Whereas, as an additional precaution, it is necessary to require an adequate period of time to elapse between the date of slaughter and the date of arrival of meat from Argentina into the Community; Whereas it is appropriate to amend Decision 86/194/EEC in order to take account of the health protection measures established by Commission Decision 89/179/EEC (5) and by the present Decision; Whereas the Member States and the Commission will continue to monitor the development of the situation with regard to foot-and-mouth disease in Argentina; whereas further measures may be adopted if the need arises; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 86/194/EEC is hereby amended as follows: 1. Article 1 (1) (d) is deleted. 2. In Article 2 (1) (a): (a) '- completely trimmed livers,' and '- trimmed lungs,' are deleted; (b) 'Annex E' is replaced by Annex D'; (c) 'Lungs, liver and other offal' is replaced by 'Other offal'. 3. In Article 2 (1) (b): (a) '- completely trimmed livers, - completely trimmed masseter muscles, - trimmed lungs,' is deleted; (b) '- other trimmed offal' is replaced by '- completely trimmed offal'; (c) 'Annex F' is replaced by 'Annex E'. 4. In Article 2 (2) (a): 'livers, masseter muscles, lungs or other' is deleted. 5. In Article 3: (a) 'Article 1 (1) (a), of the fresh meat' is replaced by 'Article 1 (1) (a) and of the fresh meat'; (b) 'and of the offal referred to in Article 1 (1) (d)' is deleted. 6. Article 5 is replaced by the following text: 'Article 5 1. This Decision shall apply with effect from 1 April 1986. However, meat certified before 1 February 1991 may continue to be landed in the territory of the Community up to and including 28 February 1991. 2. The certificates currently used, amended if necessary in accordance with the provisions of this Decision, may be used until 31 May 1991. 3. Member States shall ensure that meat other than meat of domestic solipeds, shall not enter the importing Member State's territory for at least 21 days from the date of slaughter.' 7. The Annexes are replaced by the Annex to this Decision. Article 2 This Decision shall apply with effect from 1 February 1991. Article 3 This Decision is addressed to the Member States. Done at Brussels, 31 January 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 224, 18. 8. 1990, p. 29. (3) OJ No L 142, 28. 5. 1986, p. 38. (4) OJ No L 244, 28. 8. 1987, p. 38. (5) OJ No L 64, 8. 3. 1989, p. 19. ANNEX 'ANNEX A ANIMAL HEALTH CERTIFICATE for de-boned fresh meat (1) of bovine animals, sheep and goats, including diaphragm and excluding other offal, intended for consignment to the European Economic Community Country of destination: Reference to the public health certificate (2): Exporting country: Argentina (excluding the provinces of Chaco and Formosa) Ministry: Department: References: (Optional) I. Identification of meat: Meat of: (Animal species) Nature of cuts (3): Type of packaging: Number of cuts or packages: Net weight: II. Origin of meat: Address(es) and veterinary approval number(s) of the approved slaughterhouse(s): Address(es) and veterinary approval number(s) of the approved cutting plant(s): III. Destination of meat: The meat will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (4): Name and address of consignor: Name and address of consignee: IV. Attestation of health I. the undersigned, official veterinarian, certify that: 1. The de-boned fresh meat described above is obtained from: - animals which have remained in the territory of Argentina (excluding Chaco and Formosa) for at least three months before being slaughtered or since birth in the case of animals less than three months old, - in the case of bovine animals, (i) animals having spent this period in a region in which foot-and-mouth disease vaccination of bovine animals is regularly carried out and officially controlled (5); or (ii) animals which have been born, reared and slaughtered south of the Barrancas/Colorado rivers boundary (1), - animals which come from holdings in which there has been no outbreak of foot-and-mouth disease for 60 days, and around which within a radius of 25 km there has been no case of foot-and-mouth disease for 30 days, - animals which have been transported direct from their holding of origin to the approved slaughterhouse concerned without passing through a market, without contact with animals which do not comply with the conditions required for export of their meat to the Community, and if conveyed in a means of transport, the latter has been cleaned and disinfected before loading, - animals which have passed the ante-mortem health inspection, referred to in Chapter V of the Annex I to Directive 64/433/EEC as amended, at the slaughterhouse during the 24 hours before slaughter and have in particular been subject to examination of the mouth and feet and showed no evidence of foot-and-mouth disease, - in the case of fresh meat from sheep and goats, animals which have not come from a holding which for health reasons is subject to prohibition as a result of an outbreak of ovine or caprine brucellosis during the previous six weeks. 2. The de-boned fresh meat is obtained from an establishment or establishments in which, after a case of foot-and-mouth disease has been diagnosed, further preparation of meat for export to the European Community has only been authorized after slaughter of all animals present, removal of all meat, and the total cleaning and disinfection of the establishment(s) under the control of an official veterinarian. 3. The de-boned fresh meat described above originates from carcases: - which have matured at a room temperature of more than + 2 ° C for at least 24 hours before the bones were removed, and - in which, after maturation and before the bones were removed, the pH value measured electronically in the middle of the longissimus dorsi muscle has been recorded as less then 6,0 in each case; 4. The de-boned fresh meat described above is obtained from animals which were slaughtered between and (dates of slaughter). Done at , on Seal (Signature of official veterinarian) (Name in capital letters, title and qualifications of signatory) (1) Fresh meat: means all parts fit for human consumption from domestic bovine animals, sheep and goats which have not undergone any preserving process; however, chilled and frozen meat shall be considered as fresh meat. (2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in implementation of Article 19 (a) of Directive 72/462/EEC. (3) Importation of fresh meat of bovine animals, sheep and goats is only authorized when originating from animals born, reared and slaughtered south of the 42nd parallel of Argentina. (4) For containers the registration number should be given, for aircraft the flight number and for ships the name. ANNEX B ANIMAL HEALTH CERTIFICATE for fresh meat (1), originating in those regions of Argentina south of the 42nd parallel, of bovine animals, sheep and goats, intended for consignment to the European Economic Community Country of destination: Reference to the public health certificate (2): Exporting country: Argentina (south of the 42nd parallel) Ministry: Department: References: (Optional) I. Identification of meat: Meat (3) of: (Animal species) Nature of cuts: Type of packaging: Number of cuts or packages: Net weight: II. Origin of meat: Address(es) and veterinary approval number(s) (2) of the approved slaughterhouse(s): Address(es) and veterinary approval number(s) (2) of the approved cutting plant(s): III. Destination of meat: The meat will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (4): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned, official veterinarian, certify that: 1. the de-boned fresh meat described above is obtained from: - animals born, reared and slaughtered in regions of Argentina situated south of the 42nd parallel, - animals which come from holdings in which there has been no outbreak of foot-and-mouth disease in the previous 60 days, and around which within a radius of 25 km there has been no case of foot-and-mouth disease for 30 days, - animals which have been trasported direct from their holding of origin to the approved slaughterhouse concerned without passing through a market, without contact with animals which do not comply with the conditions required for export of their meat to the Community, and if conveyed in a means of transport, the latter has been cleaned and disinfected before loading, - animals which have passed the ante-mortem health inspection referred to in Chapter V of the Annex I to Directive 64/433/EEC as amended at the slaughterhouse during the 24 hours before slaughter and have in particular been subject to examination of the mouth and feet and showed no evidence of foot-and-mouth disease, - in the case of fresh meat from sheep and goats, animals which have not come from a holding which for health reasons is subject to prohibition as a result of an outbreak of ovine or caprine brucellosis during the previous six weeks; 2. the fresh meat is obtained from an establishment or establishments in which, after a case of foot-and-mouth disease has been diagnosed, further preparation of meat for export to the European Community has only been authorized after slaughter of all animals present, removal of all meat, and the total cleaning and disinfection of the establishment(s) under the control of an official veterinarian; 3. The fresh meat described above is obtained from animals which were slaughtered between and (dates of slaughter). Done at , on Seal (Signature of official veterinarian) (Name in capital letters, title and qualifications of signatory) (1) Fresh meat: means all parts fit for human consumption from domestic solipeds which have not undergone any preserving process; however, chilled and frozen meat shall be considered as fresh meat. (2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in implementation of Article 19 (a) of Directive 72/462/EEC. (3) For containers the registration number should be given, for aircraft the flight number and for ships the name. ANNEX C ANIMAL HEALTH CERTIFICATE for fresh meat (1) of domestic solipeds intended for consignment to the European Economic Community Country of destination: Reference to the public health certificate (2): Exporting country: Argentina Ministry: Department: References: (Optional) I. Identification of meat: Meat of domestic solipeds Nature of cuts: Type of packaging: Number of cuts or packages: Net weight: II. Origin of meat: Address(es) and veterinary approval number(s) (2) of the approved slaughterhouse(s): Address(es) and veterinary approval number(s) (2) of the approved cutting plant(s): III. Destination of meat: The meat will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (3): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned, official veterinarian, certify that the fresh meat described above is obtained from animals which have remained in the territory of Argentina for at least three months before being slaughtered or since birth in the case of animals less than three months old. Done at , on Seal (Signature of official veterinarian) (Name in capital letters, title and qualifications of signatory) (1) Under the conditions laid down in Article 2 (1) (a), only the following offal is authorized: - either for human consumption or for the pet food industry: in accordance with Article 18 (2) of Directive 72/462/EEC, whole masseter muscles, incised in accordance with paragraph 40 (A) of Chapter VII of the Annex I to Directive 64/433/EEC, from which lymphatic glands, adhering connective tissue and fat have been completely removed; - exclusively for the manufacture of pet food: trimmed offal without bone or cartilage from which lymphatic glands, adhering connective tissue, fat and mucus have been completely removed. (2) Optional. (3) For containers the registration number should be given, for aircraft the flight number and for ships the name. (4) Delete as applicable. (1) Delete as appropriate. (2) Possible additional conditions. ANNEX D ANIMAL HEALTH CERTIFICATE for offal (1) of bovine animals intended for consignment to the European Economic Community for processing, as authorized by Article 2 (1) (a) of Commission Decision 86/194/EEC Country of destination: Reference to the public health certificate (2): Exporting country: Argentina (excluding the provinces of Chaco and Formosa) Ministry: Department: References: (Optional) I. Identification of offal (1) Offal of bovine animals Nature of offal: Nature of packaging: Number of packages: Net weight: II. Origin of offal Address(es) and veterinary approval number(s) of the approved slaughterhouse(s): Address(es) and veterinary approval number(s) of the approved cutting plant(s): III. Destination of offal The offal will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (3): Name and address of consignor: Name and address of consignee (approved processing establishment for meat for: human consumption (4) / pet food (4): IV. Attestation of health I, the undersigned, official veterinarian, certify that: 1. The offal described above is obtained from: - bovine animals which have remained in the territory of Argentina (excluding the provinces of Chaco and Formosa) for at least three months before being slaughtered or since birth in the case of animals less than three months old, - bovine animals: (i) Having spent this period in a region in which foot-and-mouth disease vaccination of bovine animals is regularly carried out and officially controlled (1), or (ii) which have been born, reared and slaughtered south of the Barrancas/Colorado rivers boundary (1), - bovine animals which come from holdings in which there has been no outbreak of foot-and-mouth disease in the previous 60 days, and around which within a radius of 25 km there has been no case of foot-and-mouth disease for 30 days, - bovine animals which have been transported direct from their holding of origin to the approved slaughterhouse concerned without passing through a market, without contact with animals which do not comply with the conditions required for export of their meat to the Community, and if conveyed in a means of transport, the latter has been cleaned and disinfected before loading, - bovine animals which have passed the ante-mortem health inspection, referred to in Chapter V of the Annex I to Directive 64/433/EEC as amended at the slaughterhouse during the 24 hours before slaughter and have in particular been subject to examination of the mouth and feet and showed no evidence of foot-and-mouth disease. 2. The offal is obtained from an establishment or establishments in which, after a case of foot-and-mouth disease has been diagnosed, further preparation of meat for export to the European Community has only been authorized after slaughter of all animals present, removal of all meat, and the total cleaning and disinfection of the establishment(s) under the control of an official veterinarian. 3. The offal described above has matured at a room temperature of more than + 2 ° C for at least three hours, or, in the case of masseter muscles, for at least 24 hours. 4. The offal described above is obtained from animals which were slaughtered between and (dates of slaughter). 5. (2) Done at , on Seal (Signature of official veterinarian) (Name in capital letters, title and qualifications of signatory) (1) Under the conditions laid down in Article 2 (1) (b) only completely trimmed offal without bone or cartilage of bovine animals intende exclusively for the manufacture of pet food is authorized. (2) Optional. (3) For containers the registration number should be given, for aircraft the flight number and for ships the name. (1) Possible additional conditions.' ANNEX E ANIMAL HEALTH CERTIFICATE for offal (1) of bovine animals intended for consignment to the European Economic Community for processing as authorized by Article 2 (1) (b) of Commission Decision 86/194/EEC Country of destination: Reference to the public health certificate (2): Exporting country: Argentina (excluding the provinces of Chaco and Formosa) Ministry: Department: References: (Optional) I. Identification of offal (1): Offal of bovine animals Nature of offal: Nature of packaging: Number of packages: Net weight: II. Origin of offal: Address(es) of the establishment(s) controlled by responsible veterinarian authorities: III. Destination of offal: The offal will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (3): Name and address of consignor: Name and address of consignee (Approved processing establishment for meat for pet food: IV. Attestation of health I, the undersigned, official veterinarian, certify that: 1. The offal described above is obtained from: - bovine animals which have remained in the territory of Argentina (excluding the provinces of Chaco and Formosa) for at least three months before being slaughtered or since birth in the case of animals less than three months old, - bovine animals: which spent this period in a region in which foot-and-mouth disease vaccination of bovine animals is regularly carried out and officially controlled, - bovine animals which come from holdings in which there has been no outbreak of foot-and-mouth disease in the previous 60 days, and around which within a radius of 25 km there has been no case of foot-and-mouth disease for 30 days, - bovine animals which have passed the ante-mortem health inspection, referred to in Chapter V of the Annex I to Directive 64/433/EEC as amended, at the slaughterhouse during the 24 hours before slaughter and have in particular been subject to examination of the mouth and feet and showed no evidence of foot-and-mouth disease; 2. The offal is obtained from an establishment or establishments in which, after a case of foot-and-mouth disease has been diagnosed, further preparation of meat for export to the European Community has only been authorized after slaughter of all animals present, removal of all meat, and the total cleaning and disinfection of the establishment(s) under the control of an official veterinarian; 3. The offal described above has matured at a room temperature of more than + 2 ° C for at least three hours, or, in the case of masseter muscles, for at least 24 hours. 4. The offal described above is obtained from animals which were slaughtered between and (date of slaughter). 5. (1) Done at , on Seal (Signature of official veterinarian) (Name in capital letters, title and quaifications of signatory) (1) Fresh meat: means all parts fit for human consumption from domestic bovine animals, sheep and goats which have not undergone any preserving process; however, chilled and frozen meat shall be considered as fresh meat. (2) Optional. (3) Only de-boned fresh meat from bovine animals, sheep and goats from which all bones and the major accessible lymphatic glands have been removed is authorized for importation. (4) For containers the registration number should be given, for aircraft the flight number and for ships the name. (5) Delete as appropriate.